—Motion by the appellant to strike all information dehors the record which appears in the respondent’s brief and appendix on an appeal from a judgment of the Supreme Court, Kings County, rendered April 8, 1991, and cross application to strike any matter dehors the record from the appellant’s brief.
Upon the papers filed in support of the motion and the cross application and the papers filed in opposition thereto, it is
*253Ordered that the motion and cross application are granted, and all information submitted by either party which is dehors the record is stricken, and has not been considered in determining the appeal. Copertino, J. P., Pizzuto, Altman and Hart, JJ., concur.